212 A.2d 609 (1965)
Daniel D. FRIEL, Edwin A. Gee and J. Craig Yacoe, Plaintiffs Below, Appellants,
v.
E. Russell JONES, Executor of the Estate of Alexia duPont Ortiz deBie, Defendant Below, Appellee.
Supreme Court of Delaware.
August 4, 1965.
Howard M. Handelman, of Bayard, Brill, Russell & Handelman, Wilmington, for appellants.
Donald C. Taylor and H. Alfred Tarrant, Jr., of Cooch & Taylor, Wilmington, for appellee.
CAREY, J., and STOREY and WRIGHT, Judges, sitting.
PER CURIAM.
The plaintiffs below have appealed from a summary judgment entered against them in the Court of Chancery. According to our views, the issues raised in the case have been correctly and adequately analyzed and answered in the opinion of the learned Vice-Chancellor. Friel v. Jones, Del.Ch., 206 A.2d 232. For the reasons therein set forth, the judgment will be affirmed.